DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In the instant claim 12:
It is unclear when the claimed trialuminum hydroxyl chloride of formula Al3(OH)4Cl5 is produced, after step (ii), after step (iii) or after (v).   As disclosed in the instant specification, page 7, lines 13-20, after adding at least one base to a mixture of diluted spent aluminum chloride solution and alumina or aluminum hydroxide, the resulting mixture is stirred until the precursor/mixture turned into “the clear solution” and then calcium hydroxide is added.  Also on page 7, as shown in the first chemical reaction, aluminum hydroxide reacts with aluminum 3(OH)4Cl5 product (note also Figures 1-2), no aluminum oxide or aluminum hydroxide is needed; thus, it is unclear what would be the mandatory reactants for the process, for the second reaction, it is unclear if the product could be produced by adding just one base.
Step iii), it is unclear if “the clear solution” is an indication that the reaction is completed.
Step iv), it is unclear when the iron scrap is added to the mixture, before or after step (iii).  As shown in Figure 2, iron scrap is added to the reactor with the spent aluminum chloride solution sodium hydroxide, not to a mixture of spent aluminum chloride solution and not to a mixture of spent aluminum chloride, aluminum hydroxide or alumina and a base.
Step v), it is unclear if “the reaction mixture” in this step refers to the clear reaction mixture; if yes, it is unclear what is being filtered because “clear solution” would not have any suspended solid.  It is unclear what is being washed after the filtering step.  In this step, it is required that “washing it with water to give Trialuminum hydroxyl chloride of formula Al3(OH)4Cl5”; however, in the instant specification, on page 7, last paragraph, it is disclosed that the reactions produce the “aqueous solution of Tri Aluminum Hydroxy chloride of formula Al3(OH)4Cl5 thus obtained”, it is unclear how the claimed Al3(OH)4Cl5, which is the form of a solution (note dependent claim 21), could be washed with water.  

3 is based on the total weight/volume/mole of the mixture obtained in step ii), or based on just the weight/volume/mole of the diluted industrial waste obtained in step i) or based on something else.
In the instant claims 14 and 16, it is unclear if the quantity of Al(OH)3 or alumina (for claim 14) or the base (for claim 16) is based on the total weight/volume/mole of the mixture obtained in step ii), or based on just the weight/volume/mole of the diluted industrial waste obtained in step i) or based on something else.
In the instant claim 17, it is unclear if the quantity of water is based on the total weight/volume/mole of the mixture of the industrial waste and water or just the based on the industrial waste or based on something else.

Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive.
Applicants argue that claims 12-20 and 22 have been amended to provide further clarity.
Part of the previous 112(b) rejection is maintained as stated above because Applicants’ amendments to the claims do not clarify the stated problems in the claims.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        August 28, 2021